Matter of Keith v Ross (2016 NY Slip Op 07877)





Matter of Keith v Ross


2016 NY Slip Op 07877


Decided on November 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2016

Friedman, J.P., Saxe, Richter, Gische, Kapnick, JJ.


2296 4853/15 -4320

[*1]In re Manuel Keith, Petitioner,
vHon. Neil E. Ross, etc., et al., Respondent.


Manuel Keith, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Charles F. Sanders of counsel), for Hon. Neil E. Ross, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for District Attorney, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: NOVEMBER 22, 2016
CLERK